Case: 14-3039    Document: 10     Page: 1   Filed: 03/25/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   JOSEPH CANGEMI,
                       Petitioner,

                             v.

      OFFICE OF PERSONNEL MANAGEMENT,
                   Respondent.
              ______________________

                        2014-3039
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT0845120495-1-2.
                 ______________________

    Before NEWMAN, MOORE, and CHEN, Circuit Judges.
 PER CURIAM.
                        ORDER
     The parties have responded to this court's order re-
 quiring the parties to show cause why this petition should
 not be dismissed as untimely.
     On August 9, 2013, the Merit Systems Protection
 Board issued a final order determining that Joseph
 Cangemi was not entitled to a waiver of overpayment of
 annuity benefits. The court received his petition for
 review on November 5, 2013; 88 days after the Board
 issued its decision. Cangemi asserts, inter alia, that mail
Case: 14-3039         Document: 10   Page: 2     Filed: 03/25/2014



 2                                               CANGEMI   v. OPM



 service is slow and that he was trying to obtain new
 evidence.
     Our review of a Board decision or order is governed by
 5 U.S.C. § 7703(b)(1), which provides in relevant part that
 “[n]otwithstanding any other provision of law, any peti-
 tion for review shall be filed within 60 days after the
 Board issues notice of the final order or decision of the
 Board.” 5 U.S.C. § 7703(b)(1)(A). The filing period is
 “statutory, mandatory, [and] jurisdictional” and the court
 does not have the authority to waive the requirement.
 Monzo v. Dep’t of Transp., 735 F.2d 1335, 1336 (Fed. Cir.
 1984); Pinat v. Office of Pers. Mgmt., 931 F.2d 1544, 1545
 (Fed. Cir. 1991); see also Fed. R. App. P. 26(b)(2).
      Because Cangemi’s petition seeking review of the final
 order was received outside of the statutory deadline for
 filing the petition, we must dismiss the petition.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The petition is dismissed.
       (2) Each side shall bear its own costs.
                                        FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court


 s26